DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “168” in line 6 needs to be deleted.  Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the rotary solids feeder" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this limitation will be interpreted as the same as the solids feeder.
Claim 11 recites the limitation "the second solids valve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "the discharge valve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2014/0110358) in view of Mortzheim (US 2014/0000720).
With respect to claim 1: Lange discloses a solids discharge assembly for disposing of oil and gas well treated solids, the assembly comprising: 
a discharge eductor (6), the discharge eductor including: 
a solids inlet (5) configured to receive the treated solids (2; ¶ [0057, 0073]; Fig. 1), and, to transfer the treated solids to a chamber (inside of 6) of the discharge eductor (¶ [0057, 0073]; Fig. 1), 
a fluid inlet (7) configured to receive a motive fluid and transport the motive fluid (¶ [0057, 0073]; Fig. 1), and 
a discharge outlet (10) configured to receive a discharge mixture of the treated solids and the motive fluid (¶ [0057, 0073]; Fig. 1), from the chamber (Fig. 1), wherein the chamber is configured to have a reduced pressure of less than atmospheric pressure when the motive fluid is streaming from the fluid inlet to the discharge outlet (¶ [0073]; Fig. 1; the pressure decreases 
	a solids conduit (4).
Lange does not disclose a tapered nozzle or solids valve. Mortzheim teaches an educator (104) with a solids inlet (108) configured to receive the treated solids (¶ [019, 022]; Fig. 1), and, to transfer the treated solids to a chamber (138) of the discharge eductor (Fig. 1), 
a fluid inlet (118) configured to receive a motive fluid (130) and transport the motive fluid through a tapered nozzle (144) coupled to the fluid inlet (Fig. 1), a tip (tip of 144) of the tapered nozzle located in the chamber (Fig. 1), and 
a discharge outlet (150) configured to receive a discharge mixture of the treated solids and the motive fluid, from the chamber (Fig. 1);
a solids valve (158) located in a solids conduit (where 158 is located) coupled to the solids inlet of the discharge eductor (Fig. 1), wherein solids conduit is evacuated and the solids valve is configured to be: 
closed to prevent the transfer of the treated solids into the solids inlet and to prevent the flow of the motive fluid through the solids conduit when the chamber has a pressure equal to or greater than atmospheric pressure (the valve can be selectively opened and closed; ¶ [0022]), and 
open to permit the transfer of the treated solids into the solids inlet when the chamber has the reduced pressure (the valve can be selectively opened and closed; ¶ [0022]).
It would be obvious to one having ordinary skill in the art at the time of filing to substitute the internal structure of Mortzheim, i.e. the nozzle, for the generic structure disclosed by Lange since doing so would perform the same predictable result of controlling fluid flow. It would be obvious to one having ordinary skill in the art at the time of filing to combine the valve of Mortzheim with the invention 
With respect to claim 2: The combination of Lange and Mortzheim does not explicitly teach a motive fluid pressure of the motive fluid at the fluid inlet is a value in a range from 20 to 100 psig.
It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the motive fluid pressure limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
	With respect to claim 3: Lange from the combination of Lange and Mortzheim further teaches a fluid pump (32) configured to provide a flow of the motive fluid through a fluid conduit (9) coupled to the fluid inlet (Fig. 1). The combination of Lange and Mortzheim does not explicitly teach a motor that can be controlled to control the pump. Examiner takes official notice that using a controllable motor to power a pump is old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to have a motor power the pump since doing so would allow the pump to function and move fluid and perform different operations without the need for additional equipment. It is noted that a motor that can be controlled would allow the motor driving the fluid pump to reduce the flow of the motive fluid when the fluid pressure at the fluid inlet is greater than 100 psig.
	With respect to claim 4: Mortzheim from the combination of Lange and Mortzheim further teaches the solids valve is configured to close when the fluid pressure at the fluid inlet is less than 20 psig since the valve is configured to open/close at any time it will open/close at any pressure (¶ [0022]).
With respect to claim 5: Mortzheim from the combination of Lange and Mortzheim further teaches the solids valve is configured to close when there is a pressure imbalance of 2 psig or greater between a portion of the solids conduit upstream from the solids valve and a portion of the solids conduit downstream from the solids valve and coupled to the solids inlet of the discharge eductor since the valve is configured to open/close at any time it will open/close at any pressure (¶ [0022]).
With respect to claim 6: The combination of Lange and Mortzheim does not explicitly teach an interior of the solids inlet of the discharge eductor has a minimal cross-sectional area value in a range from at least about 7 to 20 inch2. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the minimal cross-sectional area value limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
	With respect to claim 7: Mortzheim from the combination of Lange and Mortzheim further teaches the solids inlet of the discharge eductor tapers from a maximal cross-sectional area at an opening of the solids inlet to a minimal cross-sectional area at an opening to the chamber of the discharge eductor (Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the shape of the solids inlet of Mortzheim with the invention of Lange and Mortzheim since doing so would allow the solids inlet to perform its intended function of controlling the flow of solids into the eductor.
With respect to claim 13: Lange from the combination of Lange and Mortzheim further teaches a discharge valve (20) located in a discharge conduit (11a, 11b, 11c) coupled to the discharge outlet of the eductor (¶ [0057]; Fig. 1), wherein the discharge valve is configured to be: closed if the discharge 
With respect to claim 20: Lange discloses a method for disposing of oil and gas well treated solids, the method comprising: 
receiving treated solids (2; ¶ [0057, 0073]; Fig. 1) into a solids conduit (4) coupled to a solids inlet (5) of a discharge eductor (6); 
transferring the treated solids to a chamber (inside of 6) of the discharge eductor (¶ [0057, 0073]; Fig. 1); 
transporting a motive fluid (¶ [0057, 0073]) to a fluid inlet (7) of the discharge eductor; 
discharging a discharge mixture (¶ [0057, 0073-74]) of the treated solids and the motive fluid from the chamber to a discharge outlet (10) of the discharge eductor (Fig. 1).
Lange does not disclose a tapered nozzle or a solids valve. Mortzheim teaches the nozzle and solids valve as discussed in the rejection of claim 1 above. It would be obvious to combine the structures of Mortzheim with the invention of Lange for the same reasons given in the rejection of claim 1 above.
Mortzheim further teaches the solids conduit is evacuated (¶ [0022]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the evacuation of Mortzheim with the invention of Lange and Mortzheim since doing so would the hopper (102) to be emptied for cleaning, maintenance or breakdown following completion of the operation.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lange and Mortzheim as applied to claim 1 above, and further in view of Sanborn (US 2019/0106972).
With respect to claim 8: The combination of Lange and Mortzheim does not teach a solids feeder coupled to the solids conduit and located upstream to the location of the solids valve in the solids conduit, wherein the solids feeder is configured to provide a metered delivery of the treated solids to the solids inlet and to maintain the reduced pressure.
Sanborn teaches a solids feeder (104) coupled to the solids conduit (where 408 is located; Fig. 5), wherein the solids feeder is configured to provide a metered delivery of the treated solids to the solids inlet and to maintain the reduced pressure (¶ [0046]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the solids feeder of Sanborn with the invention of Lange and Mortzheim since doing so will help to control the feeding of the solids (Sanborn ¶ [0046]).
The combination of Lange, Mortzheim and Sanborn does not teach the location of the solids feeder relative to the solids valve.
There are a finite number of locations the feeder can be in relation to the solids valve. The solids feeder can be upstream or downstream. It is within the ordinary skill in the art to select from one of a finite number of options in order to perform operations. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
With respect to claim 9: The combination of Lange, Mortzheim and Sanborn does not teach  a second solids valve located in a portion of the solids conduit located upstream to the location of the solids feeder, the second solids valve configured to be: closed to prevent the transfer of the treated In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Furthermore, it would be obvious to have the valve upstream of the solids feeder. There are a finite number of locations the feeder can be in relation to the solids valve. The solids feeder can be upstream or downstream. It is within the ordinary skill in the art to select from one of a finite number of options in order to perform operations. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Mortzheim  teaches the second solids valve configured to be: closed to prevent the transfer of the treated solids to the solids feeder when there is a pressure imbalance of 2 psig or greater between the portion of the solids conduit located upstream to the location of the solids feeder and a portion of the solids conduit located downstream from the solids feeder, and open when the pressure imbalance of is less than 2 psig since the valve is configured to open/close at any time it will open/close at any pressure (Mortzheim ¶ [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lange and Mortzheim as applied to claim 1 above, and further in view of Krawl (US 5,110,457).
With respect to claim 12: The combination of Lange and Mortzheim teaches all aspects of the claimed invention except for a sampling tank coupled to the discharge outlet, the sampling tank configured to receive a portion of the discharge mixture. Krawl teaches a sample tank (58). It would be obvious to one having ordinary skill in the art at the time of filing to combine the sampling tank of Krawl .

Allowable Subject Matter
Claims 14-19 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTYN A HALL/Primary Examiner, Art Unit 3672